Citation Nr: 1437398	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  08-29 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas 


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970, including service in Vietnam, and had subsequent reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the RO in North Little Rock, Arkansas that in pertinent part, denied service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II or to service-connected arteriosclerotic heart disease.

A personal hearing was held in August 2009 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board previously remanded this appeal in March 2010, July 2011, and July 2012 for additional evidentiary development.  The case was subsequently returned to the Board.

There are other issues that are not before the Board.  In a July 2013 rating decision, the RO adjudicated several other issues.  Since the Veteran did not appeal the ratings or effective dates assigned in this decision, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The Board observes that additional evidence was obtained by the RO in connection with these other claims after the most recent supplemental statement of the case in December 2012.  However, the Veteran is not prejudiced by the Board's review of the evidence and adjudication of the claim, as this evidence is not relevant to the issue on appeal, and the Board thus finds that there is no prejudice to the Veteran to proceed without initial RO review of this evidence.  


FINDINGS OF FACT

1.  The RO previously denied service connection for hypertension in a January  2004 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  Some of the additional evidence received since that January 2004 rating decision is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claims for service connection for hypertension.

3.  The preponderance of the competent and credible evidence indicates that the Veteran's current hypertension began years after his active military service and was not caused by any incident of service.  The most probative evidence indicates that hypertension is not related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that previously denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2013). 

2.  New and material evidence having been received, the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Hypertension was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice as to the service connection claim by letters dated in July and September 2007.  In view of the Board's favorable decision with regard to the Veteran's application to reopen a claim for service connection for hypertension, discussion of the duties to notify and assist the Veteran with this aspect of the claim is unnecessary because the claim is being reopened.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted lay statements in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained several medical opinions as to the etiology of hypertension, and afforded the appellant the opportunity to provide testimony before a VLJ of the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The reports of the July 2011 and August 2012 VA medical opinions contain the necessary opinion on the determinative issue of causation and most importantly include explanatory rationales discussing the underlying bases.  So the Board finds these opinions adequately informative to decide this claim.  The opinions are based on a comprehensive examination of the Veteran, which included consideration of his statements and medical records regarding the history of his hypertension, and are supported with explanatory rationale.  The opinions therefore have the necessary factual predicate and underlying medical basis, which is where most of the probative value of a medical opinion is derived, not just from mere review of the claims file and the conclusions ultimately reached.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board further finds that the RO has substantially complied with its March 2010, July 2011, and July 2012 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical examination and opinion as to the etiology of the current hypertension, and this was done.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the August 2009 Board hearing.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

The Veteran currently contends that he has hypertension that was caused or aggravated by his service-connected diabetes mellitus type II or arteriosclerotic heart disease.  

Because the claim for service connection for hypertension was previously considered, denied, and not timely appealed, new and material evidence is required to reopen this claim and warrant further consideration of it on its underlying merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). Regardless of what the RO determined in this regard, the Board must make this threshold preliminary determination, because it affects the Board's jurisdiction to consider this claim on its underlying merits, i.e., on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  See also McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996). and VAOPGCPREC 05-92 (March 4, 1992).

The Board notes that the RO has not adjudicated the issue of whether new and material evidence has been submitted to reopen the previously denied claim for service connection for hypertension, apparently because the Veteran now contends that this condition is secondary to service-connected disability, while he previously contended that hypertension was incurred during active service due to Agent Orange exposure.

However, a new theory of entitlement to a benefit does not constitute a new claim. See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Consequently, the Board must first determine whether there is new and material evidence to reopen this claim.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Veteran submitted his original claim for service connection for hypertension in June 2003.  He contended that this condition was due to Agent Orange exposure in service.

The RO denied entitlement to service connection for hypertension in a January 2004 rating decision, finding that there was no evidence linking the current hypertension with service.  The RO properly notified the Veteran of this denial, he did not appeal it, and no new and material evidence was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013). 

The Veteran filed the instant claim for service connection for hypertension in May 2007, now contending that his hypertension is secondary to service-connected diabetes mellitus.  In September 2007, he also contended that it is secondary to service-connected arteriosclerotic heart disease.

The evidence of record at the time of the prior final January 2004 rating decision included service treatment records, and VA, private and military medical records.  Additional evidence received since the final January 2004 rating decision includes the Veteran's new statements to the effect that his hypertension is secondary to service-connected disabilities.  Additional evidence of record submitted since the prior final decision also includes private medical records, VA examination reports, and lay statements from the Veteran and his wife to the effect that his hypertension was caused or aggravated by service-connected diabetes mellitus or arteriosclerotic heart disease.

The Board finds that some of the evidence received since the January 2004 rating decision is new and material.  Specifically, the claims file now contains private medical opinions from Dr. B. suggesting that the current hypertension was aggravated by service-connected diabetes mellitus and arteriosclerotic heart disease.  When considered with the evidence of record, this evidence is new and material and raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2011) (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

Since the claim has been reopened, service connection for hypertension will be reviewed based on all the evidence of record.  Manio, supra.

Service Connection

The Veteran contends that he has hypertension that was caused or aggravated by his service-connected diabetes mellitus type II or arteriosclerotic heart disease.  It has been verified that the Veteran was in the Republic of Vietnam during his active duty service. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  Hypertension is a condition that is listed in C.F.R. § 3.309(a).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like cardiovascular-renal disease (including hypertension) are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran is presumed to have been exposed to Agent Orange during his service in Vietnam.

The diseases presumptively associated with Agent Orange exposure include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2013).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Further, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for hypertension.  See 75 Fed. Reg. 81332 (Dec. 27, 2010). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Id; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a non-service-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service- connected disease or injury.  38 C.F.R. § 3.310(b).

In order to establish entitlement to secondary service connection, there must be competent evidence of a current disability and competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The medical evidence of record shows that the Veteran has current hypertension . Consequently, the determinative issue is whether or not the current hypertension is attributable to his military service or a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service."). See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service treatment records from the Veteran's period of active duty are negative for complaints, treatment, or findings of hypertension.  On separation medical examination in April 1970, his blood pressure was 140/96.  Subsequent records reflect that on enlistment examination in January 1982, prior to entry in the Army National Guard, he denied a history of high or low blood pressure; on examination, his blood pressure was 136/90.  In April 1986, his blood pressure was 140/86, and on over-40 physical examination in December 1989, his blood pressure was 134/90.  

The first medical evidence of hypertension is dated in 1995.  Private medical records dated since 1995 from a private physician, Dr. B., reflect ongoing treatment for hypertension.  By a letter dated in December 1995, Dr. B. stated that he saw the Veteran in June 1995 for elevated blood pressure, and prescribed blood pressure medications.  He stated that the Veteran's blood pressure was adequately controlled at 140/86.

Service treatment records from the Veteran's reserve service reflect that in an April 1997 annual medical certificate, he reported that his private physician, Dr. B., had been treating him for high blood pressure for two years.  In a May 1997 certificate, he stated that he had this condition since 1995.

Private medical records dated since 1999 reflect treatment for coronary artery disease.

In an April 2004 note, Dr. B. indicated that the Veteran had been newly diagnosed with diabetes and that his HbA1c was 6.7 with an average blood sugar of 137.

An April 2005 VA diabetes examination reflects that the Veteran's diabetes had been treated by diet alone.

On VA heart examination in January 2007, the Veteran reported that he developed hypertension in 1995 and that he had been treated for that condition since then.  The examiner reviewed his medical records, and stated that the Veteran was diagnosed with heart disease several years before diabetes was diagnosed, and he had risk factors of hypertension, hypercholesterolemia, obesity, and long-term cigarette smoking, all of which contributed to his heart disease.

The evidence shows that in April 2007, Dr. B. opined that the Veteran's diabetes mellitus caused aggravation of a preexisting condition (hypertension).  He  indicated that the Veteran's hypertension was diagnosed prior to diabetes mellitus, and that since the Veteran's diagnosis of diabetes mellitus, his hypertension continued to increase and he now required four medications for hypertension. 

In September 2007, Dr. B. opined that the Veteran's diabetes mellitus caused aggravation of a preexisting condition (hypertension).  He stated that his hypertension was diagnosed prior to diabetes mellitus and resulting arteriosclerotic heart disease, and that since he had been diagnosed with arteriosclerotic heart disease, he had a continuing increase in his hypertension, requiring four medications for his blood pressure control.  He opined that the Veteran's arteriosclerotic heart disease, as it is secondary to diabetes mellitus, has likely as not contributed to his ongoing hypertension problem.

On VA examination in October 2007, it was noted that the Veteran had been hypertensive since 1995, and that control was somewhat erratic until his medications were changed several years ago.  Diabetes since 2004 was noted.  The diagnoses were essential hypertension, type II diabetes mellitus with neuropathy and erectile dysfunction, arteriosclerotic heart disease status-post coronary artery bypass graft and stents, and sleep apnea.  The VA examiner opined, that in view of the fact that the Veteran was hypertensive for a number of years before he developed diabetes and in view of the fact that he did not have any evidence of renal dysfunction, it was unlikely that the diabetes aggravated or increased his manifestations of hypertension.  He further opined that there was no basis for saying that hypertension was aggravated by coronary artery disease.  It was noted that his blood pressure was apparently well-controlled on medication despite the coronary disease and coronary artery surgery.  The VA examiner then opined that it was unlikely that the Veteran's manifestations of hypertension were aggravated or increased by the coronary artery disease. 

At his August 2009 hearing, the Veteran related that he was diagnosed with hypertension around 1997 or 1998.  He also contended that his hypertension was caused by or aggravated by his service-connected diabetes mellitus or heart disease.  His wife, a registered nurse, testified that it was her opinion that he had the onset of diabetes long before he was diagnosed, possibly up to ten years prior to his diagnosis, and that it was possible that his diabetes contributed to or aggravated his hypertension. 

In March 2010 the Board noted that in formulating his opinion, the October 2007 VA examiner did not address why the need for increased medication to control the Veteran's hypertension would not represent an aggravation of the disability as postulated by Dr. B.  As such, the Board remanded the claim for the VA examiner to address Dr. B.'s April 2007 statement.  In addition, in the event that the examiner opined that the Veteran's hypertension was not aggravated by his service-connected diabetes mellitus or arteriosclerotic heart disease, the examiner was requested to provide a rationale. 

Following such remand, the examiner offered an April 2010 opinion in which he commented on Dr. B.'s letters.  The examiner noted that the Veteran was diagnosed with hypertension in June 1995, at which time he was prescribed Accupril 10 milligrams daily, which was increased to 20 milligrams, and in December 1995 his blood pressure was 140/86.  There was no further blood pressure information in the file until January 2000 when the Veteran had chest pain and was diagnosed with arteriosclerotic heart disease.  Between that date and March 2002, his blood pressure was persistently elevated requiring frequent alteration of medications.  

The examiner summarized blood pressure findings as demonstrated in the medical records.  The examiner stated that it appeared from these findings that from the beginning, the Veteran's blood pressure was difficult to control and it was not until he eventually had an adequate combination regimen that good control was achieved.  He indicated that this is a fairly common finding in treating hypertension and there is no evidence that there was a sudden worsening of blood pressure control after his diabetes was diagnosed in 2004.  He stated that the Veteran clearly had arteriosclerotic heart disease four years prior to his diagnosis of diabetes mellitus, despite his wife's opinion that he had diabetes several years before the diagnosis.  He indicated that there is no evidence presented for her opinion and there was nothing in the file to support the assertion.  He indicated that when the Veteran's diabetes diagnosis was made in 2004, his diabetes was very mild (with an average blood sugar of 137 and glycated hemoglobin of 6.7) and he was treated with diet alone, which suggested that his diabetes was of recent onset at that time.  He opined that on the basis of these findings, it was much less likely than not that the Veteran's hypertension was caused or aggravated by his diabetes mellitus, which was not diagnosed until many years after the initial diagnosis of hypertension.

The examiner also indicated that there was no evidence that the Veteran's diabetes mellitus caused his arteriosclerotic heart disease; however, the examiner did not address the question concerning whether the Veteran's arteriosclerotic heart disease caused or aggravated his hypertension. 

An addendum medical opinion was then obtained from another examiner in July 2011.  The VA examiner stated that the claims file was reviewed, and opined that there was no evidence that the Veteran's hypertension was aggravated by his arteriosclerotic heart disease or diabetes mellitus.  He noted that as the prior examiner stated, the Veteran's blood pressure had been difficult to control from the beginning until the right combination of medications was found to control his blood pressure, as is often the case.  He indicated that diabetes, even though often associated with hypertension, does not cause hypertension or aggravate it unless there is a significant renal disease, and the Veteran's microalbumin level is normal, his serum creatinine is 0.9 and his estimated glomerular filtration rate is over 60 mL per minute.  The examiner stated that there is no medical evidence that arteriosclerotic heart disease causes exacerbation of hypertension.  He opined that after reviewing the claims file and the previous opinions, there is no medical evidence that the Veteran's  hypertension was aggravated either by his diabetes or by his heart disease.

Review of the July 2011 addendum shows that the October 2007 VA examiner is no longer associated with VA, and that the new examiner performed only a records review prior to issuing an opinion, and did not provide a new examination as required by the July 2011 remand.  Therefore, the case was remanded for another VA examination.

Another VA compensation examination was conducted in August 2012.  The examiner diagnosed hypertension and stated that he reviewed the claims file.  The Veteran reported that he did not recall when hypertension was diagnosed.  The examiner noted that he had hypertension in 2000.  The examiner opined that hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed service-connected injury, event or illness, and provided a supporting rationale for this opinion.  The examiner stated that diabetes mellitus is not a cause for hypertension in the absence of renal disease and a careful review of his records show absolutely no indications of renal disease since his BUN's (blood urea nitrogen levels) and creatinines have all been totally normal as have all other parameters of renal function.  He added that arteriosclerotic heart disease, which is the type of heart disease the Veteran has, has never been known to cause either hypertension or diabetes itself.  Nowhere in any medical literature has there been a reported case of arteriosclerotic heart disease causing or aggravating hypertension.  As alluded to above, in the absence of renal disease, diabetes mellitus is a most unlikely cause for or aggravation of hypertension.  He stated that this information is implied in every textbook of medicine known to me.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although hypertension is subject to service connection based upon continuity of symptomatology (see Walker, supra), the Veteran has never asserted that he had continuous hypertension symptoms ever since active service, or that he incurred hypertension during a period of reserve service.  Rather, he has contended that his hypertension is due to his service-connected diabetes mellitus or arteriosclerotic heart disease. 

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  The record does not reflect that that Veteran suffered from hypertension during active service or for many years thereafter.  In this regard, the Veteran's service treatment records do not reflect a diagnosis of hypertension or chronic elevated blood pressure readings, and the Veteran himself has repeatedly stated that it was not diagnosed until many years after active service.  The first evidence of record of hypertension was in June 1995, many years after service discharge.  Moreover, hypertension is not a disease established as being related to Agent Orange exposure under 38 C.F.R. § 3.309(e).  There is no competent evidence of record establishing a link between the Veteran's active service and his hypertension.  Therefore, entitlement to service connection for hypertension on a direct basis or presumptive basis is not warranted. 

The Veteran's primary argument in this case, however, is that his hypertension is caused or aggravated by his service-connected diabetes mellitus or arteriosclerotic heart disease.

The record contains evidence weighing both for and against the claim.  Evidence weighing for the claim includes the April and September 2007 medical opinions by Dr. B., and the opinions by the Veteran and his wife, who is a registered nurse.  The Board notes that Dr. B. and the Veteran's wife did not provide a supporting rationale for their opinions, and it is not shown that the Veteran's wife reviewed his medical records prior to giving her opinion.

Evidence weighing against the claim includes the fact that hypertension was diagnosed several years before the diagnoses of arteriosclerotic heart disease and diabetes mellitus, and the negative medical opinions by VA examiners in October 2007, April 2010, July 2011 and August 2012.

Having carefully reviewed the claims file, the Board determines that the preponderance of the evidence is also against the claim for service connection for hypertension as secondary to the Veteran's service-connected diabetes mellitus or arteriosclerotic heart disease.  

The VA examiners in October 2007, April 2010, July 2011 and August 2012 have collectively disassociated any current hypertension from service or a service-connected disability, after conducting a review of his claims file, medical records, and lay statements.  Moreover, the VA examiners have collectively opined that his diabetes mellitus and arteriosclerotic heart disease did not cause or aggravate his hypertension.  Considered together, the VA medical examination reports are of high probative value because the VA examiners are qualified to comment on the etiology of the claimed disorder, physical examinations were conducted in October 2007 and August 2012, and the examiners reviewed his medical records, including the opinions of Dr. B., and considered the Veteran's reported history and the opinion of his wife.  The examiners had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the years since.  The VA opinions are well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, the commenting VA examiners sufficiently discussed the underlying medical rationale of the opinions, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Board finds that the July 2011 and August 2012 VA medical opinions are more probative than that of Dr. B. or the Veteran's wife, as the examiners provided  clear opinions and offered adequate supporting rationales after an examination of the Veteran and a thorough review of the medical evidence, including the opinions by Dr. B. and the Veteran's wife.  Id.

Although the Veteran contends that he has hypertension due to service or a service-connected disability, he is not competent to make this conclusion. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue of whether hypertension is related to a service-connected disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, the Board accords more significantly more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.

In summary, the preponderance of the evidence of record indicates that the Veteran's hypertension was not shown in service or for many years thereafter, is not related to service, and is not caused or aggravated by his service-connected diabetes mellitus or arteriosclerotic heart disease.  Accordingly, service connection for hypertension is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence has been received, and the petition to reopen the claim for service connection for hypertension is reopened.

Service connection for hypertension is denied.



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


